DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
  Applicant’s election of Group II, claims 10-13 and 16-18 in the reply filed on October 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the response, claim 19 was amended and Applicants argued that claim 19 should be included in Group II and requested it be examined.
The amendments to claim 19 have been entered.  Claim 19 is now included in Group II, claims 10-13 and 16-19, and has been herein examined.  
In the next reply to the Office, Applicant must provide the Office with an updated claim set with the correct status identifier for each claim (see MPEP 1893.01(a)(1)).  A Notice of Non-Compliant will be issued if an updated claim set with the correct status identifiers are not provided.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHODS AND APPARATUS FOR CONTROLLING .


Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "applying means to electrolyze said body of seawater employing electrolysis cells comprising an anode and a cathode in a leaking electrochemical cell" in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “including said cells are connected to a DC power source”.  Claim 11 is deemed indefinite because there is no clear method step recited.  It is unclear if a DC power source is powering the “electrolysis cells” limitation of claim 10.  For the sake of compact prosecution, claim 11 is being understood as “further comprising powering said cells by connecting said cells to a DC power source.”  
Claim 18 recites “including resisting undesired passivation and filming by periodically effecting current reversal by employing alternating current”.  Claim 18  is deemed indefinite because there is no clear method step recited.  Further, it is unclear if the method includes a step of “resisting undesired passivation and filming” or if the method includes a step of “employing alternating current.”  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by KR 10-2018-0026101 (hereinafter KR 101) (citations herein presented are to the machine generated translation, unless stated otherwise). 
Regarding claims 10, 11, and 18, KR 101 discloses controlling red tide algae in seawater by generating hypochlorous acid by moving a boat through a body of seawater, wherein the electrode comprises a plurality of anode and cathode parts alternately arranged within each other and spaced apart from one another, is attached to the boat and the electrode is powered by a generator and a rectifier wherein “the power generated by the generator 11 is AC power, it is converted into DC through the rectifier 13 and supplied to the electrode unit 30” (see KR 101, paragraph [0048]; see also KR 101, paragraph [0007]-[0009], [0020], [0025], [0026], [0031], [0038]-[0045], [0052]; see original KR 101, figures 1-5), which is deemed a method of controlling red tide in a body of sea water comprising providing the body of sea water to be treated, and applying means to electrolyze said body of seawater employing electrolysis cells comprising an anode and a cathode in a leaking electrochemical cell, as recited in claim 10, which is deemed said cells are connected to a DC power source, as recited in claim 11, which is deemed including resisting undesired passivation and filming by periodically effecting current reversal by employing alternating current, as recited in claim 18.
As noted above, claim 18 is deemed indefinite.  Herein, claim 18 is being understood as a step of applying alternating current to said cells.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 6,315,886 (hereinafter US 886) in view of KR 10-2018-0026101 (hereinafter KR 101) (citations herein presented are to the machine generated translation).
Regarding claim 10, US 886 discloses an electropurification method for purifying a large body of water, such as sea water, contaminated with biological contaminants, such as pathogenic microorganisms, i.e. bacteria, fungi, molds, spores, cysts, protozoa and other infectious agents like viruses (see US 886 abstract, col 2, lines 13-43; col 6, lines 33 -65; col 8, lines 7-12; col 12, line 47 – col 13, line 2; col 14, lines 12-20 and figures 1-3).  The electropurification method includes means for directly feeding the contaminated aqueous electrolyte solution to the electrodes for distribution through the interelectrode gap, means for regulating the residency time of the aqueous electrolyte solution in the electrolyzer zone for modification of contaminants ether electrochemically by direct means and/or by chemical modification of contaminants to less hazardous substances during residency in the cell and means for collecting decontaminated aqueous electrolyte solution descending from the electrolyzer zone (see US 886, col 3, lines1-13; col 7, line 65 – col 8, line 10).  The electropurification method includes electrochemical cells having an open configuration wherein “electrochemical cell designs adapted for controlled leakage or discharge of treated and decontaminated aqueous electrolyte solution and gaseous or volatile by-products” (see US 886 col 3, lines 61-67; see also col 4, lines 18-62; col 5, line 6 – col 6, line 32; col 11, line 50 – col 46), each cell comprises at least one anode and at least one cathode (see US 886 col 3, lines 28 -48; col 6, line 66 – col 7, line 21; col 8, line 14 – col 11, line 35; col 13, lines 3-34/line 56 – col 14, line 11 and figures 4-7) and each cell is powered by “standard power supplies … including DC power supply, AC power supply, pulsed power supply and battery power supply” (see US 886 col 12, lines 18-21).  This is deemed to disclose a method of controlling a contaminant in sea water comprising providing the body of sea water to be treated, and applying means to electrolyze said body of seawater employing electrolysis cells comprising an anode and a cathode in a leaking electrochemical cell.
US 886 does not explicitly disclose controlling red tide in a body of sea water. 
KR 101 discloses controlling red tide algae in seawater by an electrochemical method (see KR 101, paragraph [0048]; see also KR 101, paragraph [0007]-[0009], [0020], [0025], [0026], [0031], [0038]-[0045], [0052]; see original KR 101, figures 1-5; see also anticipation rejection of claim 1 above). KR 101 discloses that electrochemical method of controlling and destroying red tide is a “simply and effectively control red tides in a wide sea area without marine pollution” (see KR 101 paragraphs [0033]; see also paragraphs [0002]-[0007] and [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the electropurification method of US 886 to control and destroy red tide, as disclosed in KR 101, and reasonably expect the resulting method to work as the prior art intended.  
US 886 discloses that the electropurification method can decontaminate biological contaminants, such as pathogenic microorganisms, i.e. bacteria, fungi, molds, spores, cysts, protozoa and other infectious agents like viruses, from sea water and the “improved electrochemical processes of the invention are able to achieve complete or virtually complete color removal; complete mineralization of organic contaminants and total destruction of biological pollutants even in the presence of mixed contaminants, and at a cost which is competitive with traditional non-electrochemical methods, such as chlorination, ozonation and coagulation, and thereby meet or exceed government regulations” ( see US 886 col 2, lines 52-62; see also US 886 abstract, col 2, lines 13-43; col 6, lines 33 -65; col 8, lines 7-12; col 12, line 47 – col 13, line 2; col 14, lines 12-20 and figures 1-3).  Further, US 886 discloses that the electrochemical cells are able to produce hypochlorite (see US 886 abstract, col 4, lines 29-51; col 13, line 56 – col 14, line 11; col 15, lines 5-28; col 16, lines 30 – 42) and KR 101 discloses that generating hypochlorous acid via an electrochemical cell is used to control and destroy red tide plankton/algae (see KR 101 paragraphs [0007], [0008], [0020], [0025], [0031], [0038], [0045], and [0046]).  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  Herein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try using the method of US 886 to control and destroy red tide algae, as disclosed in KR 101, because the KR 101 discloses that the generation of hypochlorous acid controls and destroys red tide algae and the method of US 886 generates hypochlorite, the ion form of hypochlorous acid, and the method of US 886 is an “electropurification methods and apparatus for practicing this invention … effectively purify virtually any aqueous solution comprising one or more organic, certain inorganic and biological contaminants present in concentrations ranging from as low as <1 ppm to as high as >300,000 ppm” (see US 886 col 2, lines 38-43; see also col 2, lines 13-62).  
Regarding claim 11, US 886 in view of KR 101 discloses the invention as discussed above in claim 10. Further, US 886 in view of KR 101 discloses said cells are connected to a DC power source (see obviousness rejection of claim 10; see also see US 886 col 12, lines 18-21 and see KR 101, paragraph [0048]).
Regarding claims 12 and 17, US 886 in view of KR 101 discloses the invention as discussed above in claim 10. Further, US 886 in view of KR 101 discloses said anode being a sacrificial anode, as recited in claim 12, and discloses said anode being a sacrificial anode screen chosen from the group consisting of nickel, as recited in claim 17 (see US 886 col 9, line 28 – 58 (“anode materials comprise ruthenium oxide on titanium, platinum/iridium on titanium, iridium oxide on titanium, silver oxide on silver metal, tin oxide on titanium, nickel III oxide on nickel, gold, substoichiometric titanium oxides, and particularly the so called Magneli phase titanium oxides”); see also US 886 col 16, lines 30 -42). 
Regarding claim 13, US 886 in view of KR 101 discloses the invention as discussed above in claim 10. Further, US 886 in view of KR 101 discloses said electrolysis cell is a composite consisting of an anode, a cathode and a thin film separator disposed therebetween (see obviousness rejection of claim 10; see US 886 col 3, lines 28 -48; col 6, line 66 – col 7, line 21; col 8, line 14 – col 11, line 35; col 13, lines 3-18/line 56 – col 14, line 11 and figures 4-7).
Regarding claim 16, US 886 in view of KR 101 discloses the invention as discussed above in claim 10. Further, US 886 in view of KR 101 discloses said anode having a dimensionally stable anode screen chosen from the group consisting of platinized titanium, ruthenium catalyzed titanium, and conductive titanium oxide (see US 886 col 8, lines 30 – 52 (“electrodes, which may be solid and planar, are preferably mesh/screen-type materials”); col 9, line 28 – 58 (“useful anodes would include those generally known as, noble metal anodes, dimensionally stable anodes, carbon, vitreous carbon and graphite-containing anodes, doped diamond anodes, substoichiometric titanium oxide-containing anodes and lead oxide-containing anodes” and “anode materials comprise ruthenium oxide on titanium, platinum/iridium on titanium, iridium oxide on titanium, silver oxide on silver metal, tin oxide on titanium, nickel III oxide on nickel, gold, substoichiometric titanium oxides, and particularly the so called Magneli phase titanium oxides”)).
Regarding claim 18, US 886 in view of KR 101 discloses the invention as discussed above in claim 10. Further, US 886 in view of KR 101 discloses resisting undesired passivation and filming by periodically effecting current reversal by employing alternating current (see anticipation rejection above; see obviousness rejection of claim 10; see also see US 886 col 12, lines 18-21 and see KR 101, paragraph [0048]).  As noted above, claim 18 is deemed indefinite.  Herein, claim 18 is being understood as a step of applying alternating current to said cells.  
Regarding claim 19, US 886 in view of KR 101 discloses the invention as discussed above in claim 10. Further, US 886 in view of KR 101 discloses providing a red tide concentration monitoring device (see US 886 col 3, lines 23-26 (“in-line monitoring with sensors and microprocessors for automatic computer-assisted process control, such as pH sensors, UV and visible light, sensors for biological contaminants, temperature, etc.”)).  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 6,315,886 (hereinafter US 886) in view of KR 10-2018-0026101 (hereinafter KR 101) (citations herein presented are to the machine generated translation) and CN 108130287 A (hereinafter CN 287).
In the alternative, if US 886 in view of KR 101 does not explicitly disclose providing a red tide concentration monitoring device, then this feature is nonetheless rendered obvious by CN 287. 
CN 287 discloses a method of controlling and destroying red tide algae (see CN 287 paragraphs [0004]-[0008]).  CN 287 discloses using a Water-Pam water body fluorometer to measure the concentration of algae in water (see CN 287 paragraph [0059]).
Cn 287 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water purification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Water-Pam water body fluorometer, as disclosed in CN 287, in the method of US 886 in view of KR 101 and reasonably expect the resulting apparatus to work as the prior art intended.  The Water-Pam water body fluorometer of CN 287 is a simple substitution of the sensors for biological contaminants, as disclosed in US 886 in view of KR 101.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773